OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P O BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



            STATE OF TEXAS> T%%                                           PITNEV BOWES

            PENALTY F0FI                o
                                                          0 2 1M          # W„zg©'
            PROVATE US                                    0004279596    MAR06 2015
3/4/2015
                                                          MAILED FROM XHS&CSn. oeeli
TRAWEEK     TRAVIS R.        Tf.-Ct Nb74 042137=A~~
                                    No^10421                             WRt82,866n-01
On this day the Application for writ of habeas corpus has been dismissed without
written order; (Ex Parte Ybarra, 149 S W 3D 147 (Tex. Crim. App. 2004)); Ex Parte
Florence, 319 S.W.3d 695 (Tex Crim App 2010)
                                                                   Abel Acosta, Clerk

                        V TRAVIS R. TRAWEEK V^^
                  -\)^°     LEWIS UNIT - TDC #!14J12455                  REF
                            P. O. BOX 9000              r
                            WOODVILLE, TX 75990